This is a supplemental notice of allowability to indicate that the IDS filed August 9, 2021 has been considered.  A copy of the signed and initialed IDS is included herein.
As previously noted, in view of Applicants’ amendments/remarks, all the previous rejections and/or objections are hereby withdrawn.
Claims 1-2, 7, 12-13, 16, 18-20, 22-24 remain allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Ng, Ph.D. on July 30, 2021.

The application has been amended as follows: 
In the claims:
1.  (currently amended) A stable liquid pharmaceutical formulation of a recombinant von Willebrand Factor (rVWF) comprising:  (a) a rVWF; (b) a buffer 
causes agglutination of stabilized platelets in the presence of ristocetin;
wherein said rVWF comprises a polypeptide selected from the group consisting of:
a) the amino acid sequence set out in SEQ ID NO: 3;
b) a polypeptide having the amino acid sequence set out in SEQ ID NO: 3 and encoded by the polynucleotide set out in SEQ ID NO: 1; and
c) a polypeptide having the amino acid sequence set out in SEQ ID NO: 3 and encoded by a polynucleotide that hybridizes to the polynucleotide set out in SEQ ID NO: 1 under moderately stringent hybridization conditions;
wherein said buffer a pH 6.5 to 7.3 
wherein said one or more salts are 10 mM 
wherein said stabilizing agent is at a concentration of 
wherein said surfactant is at a concentration of 
5.  canceled.
6.  canceled.
7.  (currently amended) The formulation of claim 1 wherein the pH is 7.0.
8.  canceled.

12.  (currently amended) The formulation of claim 1 wherein the rVWF comprises the amino acid sequence set out in SEQ ID NO: 3; and wherein 
13.  (currently amended) The formulation of claim 1 wherein the rVWF comprises the amino acid sequence set out in SEQ ID NO: 3; wherein sodium chloride is at a concentration of 100 mM.
16.  (currently amended) The formulation of claim 1 wherein the is at a concentration of 30 mM 
22.  (currently amended) A stable liquid pharmaceutical formulation of a recombinant von Willebrand Factor (rVWF) comprising: (a) a rVWF; (b) a buffer 
wherein the rVWF causes agglutination of stabilized platelets in the presence of ristocetin;
wherein said rVWF comprises a polypeptide selected from the group consisting of:
a) the amino acid sequence set out in SEQ ID NO: 3;
b) a polypeptide having the amino acid sequence set out in SEQ ID NO: 3 and encoded by the polynucleotide set out in SEQ ID NO: 1; and
c) a polypeptide having the amino acid sequence set out in SEQ ID NO: 3 and encoded by a polynucleotide that hybridizes to the polynucleotide set out in SEQ ID NO: 1 under moderately stringent hybridization conditions; 
buffer a pH 6.5 to 7.3 
wherein said one or more salts are and sodium chloride at a concentration of 0.5 mM to 100 mM;
wherein said stabilizing agent is at a concentration of 0.1 to 1000 mM; and
wherein said surfactant is at a concentration of 0.01 g/L to 0.5 g/L.
23.  (currently amended) A stable liquid pharmaceutical formulation of a recombinant von Willebrand Factor (rVWF) comprising:  (a) a rVWF; (b) a buffer 
wherein the rVWF causes agglutination of stabilized platelets in the presence of ristocetin;
DB2/ 40074634.1 Response to Final Office Action Mailed December 18, 2020wherein said rVWF comprises a polypeptide selected from the group consisting of:
a) the amino acid sequence set out in SEQ ID NO: 3;
b) a polypeptide having the amino acid sequence set out in SEQ ID NO: 3 and encoded by the polynucleotide set out in SEQ ID NO: 1; and
c) a polypeptide having the amino acid sequence set out in SEQ ID NO: 3 and encoded by a polynucleotide that hybridizes to the polynucleotide set out in SEQ ID NO: 1 under moderately stringent hybridization conditions;
wherein said buffer 6.5 to 7.3 
wherein said one or more salts are calcium chloride at a concentration of 10 mM and sodium chloride at a concentration of 100 mM.
buffer 
wherein the rVWF causes agglutination of stabilized platelets in the presence of ristocetin;
DB2/ 40074634.1 Response to Final Office Action Mailed December 18, 2020wherein said rVWF comprises a polypeptide selected from the group consisting of:
a) the amino acid sequence set out in SEQ ID NO: 3;
b) a polypeptide having the amino acid sequence set out in SEQ ID NO: 3 and encoded by the polynucleotide set out in SEQ ID NO: 1; and
c) a polypeptide having the amino acid sequence set out in SEQ ID NO: 3 and encoded by a polynucleotide that hybridizes to the polynucleotide set out in SEQ ID NO: 1 under moderately stringent hybridization conditions;
wherein said buffer 
wherein said one or more salts are calcium chloride at a concentration of 10 mM and sodium chloride at a concentration of 100 mM.

	Claims 1-2, 7, 12-13, 16, 18-20, 22-24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656